Case 2:19-cv-10202-DDP-E Document 11 Filed 02/12/20 Page 1 of 3 Page ID #:269




  1   Mark D. Nielsen, Esq., No. 210,023
         mnielsen@cislo.com
  2   Daniel M. Cislo, Esq., No. 125,378
         dan@cislo.com
  3   CISLO & THOMAS LLP
      12100 Wilshire Boulevard, Suite 1700
  4   Los Angeles, California 90025
  5   Telephone: (310) 451-0647
      Fax: (310) 394-4477
  6   Attorneys for Defendant,
  7   MICROCOM TECHNOLOGIES, INC.

  8
                         UNITED STATES DISTRICT COURT
  9
                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      NOMADIX, INC.,                )        CASE NO. 2:19-cv-10202-DDP-E
 12                                 )
               Plaintiff,           )        [Hon. Dean D. Pregerson]
 13                                 )
           vs.                      )
 14                                 )        STIPULATION TO EXTEND TIME
      SIA MIKROTĪKLS; MICROCOM      )        TO RESPOND TO INITIAL
 15   TECHNOLOGIES, INC.; CREATIVE )         COMPLAINT BY NOT MORE THAN
      WIRELESS, INC.; and GLOBAL IT )        30 DAYS (L.R. 8-3)
 16   COMMUNICATIONS, INC.,         )
                                    )        Complaint Served: 1/22/2020
 17            Defendants.          )        Current Response Date: 2/12/2020
                                    )        New Response Date: 3/13/2020
 18                                 )
 19                                 )
                                    )
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                         Case 2:19-cv-10202-DDP-E Document 11 Filed 02/12/20 Page 2 of 3 Page ID #:270




                                                                                           1            STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                           2               Pursuant to Local Rule 8-3, Defendant Microcom Technologies, Inc. and
                                                                                           3   Plaintiff Nomadix, Inc., by and through their respective counsel of record, hereby
                                                                                           4   stipulate and agree that Microcom Technologies, Inc. shall have up to, and
                                                                                           5   including, March 13, 2020 to file a response to the complaint in this action.
                                                                                           6
                                                                                           7
                                                                                           8   CISLO & THOMAS LLP                                                                KNOBBE MARTENS OLSON AND
                                                                                                                                                                                 BEAR LLP
                                                                                           9
                                                             Facsimile: (310) 394-4477




                                                                                          10   /s/Mark D. Nielsen                                     O                          /s/Mark Lezama (with permission)O
                                                                                               Mark D. Nielsen                                                                   Douglas G. Muehlhauser
                                                                                          11   Daniel M. Cislo                                                                   Mark Lezama
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                          12
                                            12100 Wilshire Boulevard




                                                                                               Attorneys for Defendant,                                                          Attorney for Plaintiff,
            Attorneys at Law




                                                                                          13
                                                   SUITE 1700




                                                                                               MICROCOM TECHNOLOGIES, INC.                                                       NOMADIX, INC.
                                                                                          14
                                                                                               Dated: February 12, 2020                                                          Dated: February 12, 2020
                                                                                          15
                        Telephone: (310) 451-0647




                                                                                          16
                                                                                               \\Srv-db\tmdocs\20-41126\Local Rule 8-3 Stipulation for Extension of Time to Respond to Complaint.docx

                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28

                                                                                                                                                                             1
                                                                                         Case 2:19-cv-10202-DDP-E Document 11 Filed 02/12/20 Page 3 of 3 Page ID #:271




                                                                                           1                                   CERTIFICATE OF SERVICE
                                                                                           2           I hereby certify that on February 12, 2020, I electronically filed the foregoing document
                                                                                           3   with the clerk of court for the U.S. District Court, Central District of California, using the
                                                                                               electronic case filing system of the court.
                                                                                           4
                                                                                                      I hereby certify that on February 12, 2020, I caused the foregoing document to be served
                                                                                           5   by the Court’s Electronic Filing System:
                                                                                           6
                                                                                                                                  Douglas G Muehlhauser
                                                                                           7                                  doug.muehlhauser@knobbe.com
                                                                                                                                       Mark Lezama
                                                                                           8                                    mark.lezama@knobbe.com
                                                                                           9                                Knobbe Martens Olson and Bear LLP
                                                             Facsimile: (310) 394-4477




                                                                                                                                2040 Main Street 14th Floor
                                                                                          10                                         Irvine, CA 92614
                                                                                                                                 Telephone: 949-760-0404
                                                                                          11                                        Fax: 949 760 9502
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                          12
                                            12100 Wilshire Boulevard




                                                                                                      FEDERAL: I declare, under penalty of perjury under the laws of the United States of
            Attorneys at Law




                                                                                          13          America that the foregoing is true and that I am employed in the office of a member of the
                                                   SUITE 1700




                                                                                                      Bar of this Court at whose direction the service was made.
                                                                                          14
                                                                                                      Executed on February 12, 2020, at Westlake Village, California.
                                                                                          15
                        Telephone: (310) 451-0647




                                                                                          16
                                                                                                                                                  /s/ Laura Banuelos
                                                                                          17                                                      Laura Banuelos
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28

                                                                                                                                              2
